Citation Nr: 0903020	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  01-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative disease.

(The issue of entitlement to service connection for hepatitis 
C is the subject of a separate decision of the Board).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision that, in 
pertinent part, denied service connection for multi-level 
disc bulging of the lumbar spine.  The veteran timely 
appealed.

In April 2002, the veteran testified during a video 
conference hearing before the undersigned.  In October 2002, 
the Board remanded the matter for further development.


FINDING OF FACT

The competent evidence is against a link between the 
veteran's current low back disability, to include 
degenerative disease, and service.


CONCLUSION OF LAW

A low back disability, to include degenerative disease, was 
not incurred or aggravated in service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through March 2004, February 2005, and June 2005 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a low back disability, to include 
degenerative disease, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Service medical records reflect that the veteran complained 
of low back pain of five days' duration, from lifting 
sandbags.  He requested a limited profile at the time, but 
did not receive one.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection on the basis of presumptions referable to chronic 
diseases.

Records reflect that, in June 1992, the veteran had picked up 
heavy steel at work, and began experiencing back pain.  
Examination then revealed marked spasm of paravertebral 
muscles, decreased mobility in any direction, and painful 
motion.

Records reflect that X-rays taken of the veteran's lumbar 
spine in 1992 and 1998 were normal.

Social Security records reveal that the veteran had been 
considered disabled since January 1999 for arthritis of the 
back.

During a January 1999 VA examination, the veteran reported 
that he fell and hurt his back in 1980.  He reported having 
low back pain since then.  An MRI scan revealed multi-level 
disc buldging.

An MRI scan revealed degenerative disc disease at L1-L2, L2-
L3, and L4-L5 in November 2000.

In April 2002, the veteran testified that he injured his back 
while working on a shipyard, when he fell on a 200-pound 
cable.  The veteran is competent to testify on factual 
matters of which he has first-hand knowledge. Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

While the Board finds the veteran's statements regarding 
injuries to his back both in-service and post-service to be 
credible, competent evidence of a current disability and of a 
nexus between service and a current disability is still 
required. Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).

In March 2005, a VA examiner opined that it is not as likely 
as not that the veteran's low back condition began in 
military service or is otherwise related to military service.  
The examiner noted that the veteran did not need a limited 
profile in service, and there was no indication that he had a 
chronic back disability related to service.  The evidence 
reveals a chronic back disability occurring after service.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The VA examiner reviewed the entire claims file and included 
a review of the veteran's medical history.  He cited to the 
post service findings of back disability and noted the lack 
of any chronic back disability in service.  The clinical 
histories noted post service back injuries and the initial 
findings of chronic back disability were long after service 
discharge.  It was concluded that it was unlikely any current 
back disability was incurred or related to service.  The VA 
opinion is factually accurate, fully articulated, and 
contains sound reasoning.  Therefore, the VA opinion is 
afforded significant probative value.  

There is no competent evidence linking a current low back 
disability with injury or disease in service.  Thus, service 
connection for a low back disability, to include degenerative 
disease, is not warranted.


ORDER

Service connection for a low back disability, to include 
degenerative disease, is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


